Order filed, February 19, 2015.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                        ____________

                                   NO. 01-14-01023-CR

                           THE STATE OF TEXAS, Appellant

                                             V.

                         SEAN MICHAEL MCGUIRE, Appellee


                         On Appeal from the 240th District Court
                                Fort Bend County, Texas
                            Trial Court Case 10-DCR-055898


                                          ORDER
       The reporter’s record in this case was due February 9, 2015. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Liz Wittu, the official (or substitute) court reporter, to file the record in
this appeal, if any, within 30 days of the date of this order.


/s/ Harvey Brown
   Acting individually